PER CURIAM.
By notice of appeal filed on October 27, 2004, the appellant/husband has sought re*529view of an order entered by the lower tribunal on July 15, 2004. Upon reconsideration of the appellant/husband’s response to the Court’s order of November 5, 2004, and upon consideration of the ap-pellee/wife’s motion for clarification the Court has determined that the notice of appeal was filed more than 30 days after rendition of the order entered by the lower tribunal on July 15, 2004. Thus, the Court’s appellate jurisdiction was not timely invoked and the Court lacks jurisdiction to consider the appeal. Fla. R.App. P. 9.110(b). Accordingly, the appellee/wife’s motion for clarification is granted and the appeal is hereby dismissed without prejudice to the appellant’s right to seek review upon entry of a final order.
DISMISSED.
DAVIS, VAN NORTWICK and HAWKES, JJ., concur.